Citation Nr: 0032369	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that in the August 1999 substantive appeal 
(Form 9), the veteran checked to box indicated that he 
desired a travel Board hearing at the local RO.  However, in 
October 1999 correspondence, the veteran withdrew this 
request.  In view of the foregoing, the Board is satisfied 
that the veteran's travel Board hearing request has been 
withdrawn.  38 C.F.R. § 20.704(d), (e) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is in receipt of nonservice-connected pension 
benefits based on consideration of residuals of a left 
internal capsular stroke with right hemiparesis and 
dysarthria, evaluated as 100 percent disabling, and 
hypertension, evaluated as 10 percent disabling.

3.  The veteran is not blind as defined by VA regulations; he 
is not a patient in a nursing home; he does not require the 
use of special prosthetic or orthopedic appliances and is not 
bedridden; nor does the competent and probative evidence 
indicate that the veteran is currently unable to dress and 
feed himself, to attend to the wants of nature, and/or to 
keep himself ordinarily clean and presentable, or unable to 
protect him from the hazards or dangers incident to his daily 
environment without care or assistance on a regular basis.

4.  The veteran has a single disability that has been rated 
as permanently and totally disabling, but he does not have an 
additional disability or disabilities independently ratable 
at 60 percent or more, nor is he confined to his home or the 
immediate premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or on account of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.351, 3.352 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to a July 1998 private hospital report, the veteran 
was admitted for treatment earlier that month following a 
cerebrovascular accident.  The record indicates that he went 
to sleep after experiencing fluctuating right-sided 
hemiparesis for several hours.  When he awakened, he fell to 
the floor and had to crawl to the telephone to call for 
emergency assistance.  The veteran was taken to the emergency 
room, where definite right-sided weakness and dysarthria was 
noted.  While a CT scan was unremarkable, the treating 
physician concluded that the veteran "completed a stroke."  
He was admitted for further treatment.  A neurological 
examination revealed definite weakness in the right arm and 
leg, and a positive Babinski's test in the right foot.  There 
was slight dysarthria, and some "facial droop and drooling" 
was noted.  While the veteran stabilized, he was left with a 
neurological deficit.  He received comprehensive 
rehabilitation.  The discharge diagnosis was left brain 
cerebrovascular accident with right hemiparesis, 
hypertension, tobacco use, psoriasis, and possible alcohol 
abuse.

Private medical records reflect outpatient treatment for 
hypertension and residuals of a cerebrovascular accident from 
August 1998 to February 1999.  An August 1998 record notes 
that the veteran was hospitalized for four or five days the 
previous month for treatment of a stroke with right 
hemiplegia, and subsequently underwent rehabilitation for 
approximately 20 days.  The veteran reported treatment for 
hypertension, but could not recall the name of the medication 
he was taking.  Right hemiplegia was noted on physical 
examination.  There was no edema in the extremities.  The 
veteran was wearing an ankle-foot orthosis on his right lower 
extremity, and was using a walker.  The diagnostic assessment 
was status post stroke with right hemiplegia, and 
hypertension.

During September 1998 treatment, the veteran reported gradual 
improvement in his right arm and leg, and indicated that he 
was "doing well."  He explained that he had "some feeling 
of his leg going backward," but was otherwise progressing 
satisfactorily.  The veteran related that he was "doing 
well" with rehabilitation, and was eager to return to his 
employment as a security guard.  A physical examination 
showed diminished strength in the right arm, and some 
limitation of motion of the right shoulder.  The veteran was 
wearing an ankle-foot orthosis on his right lower extremity.  
No edema was noted.  The final assessment was status post 
stroke with slow progress, and controlled hypertension.

A report dated later that month notes that while the veteran 
was "doing well," especially considering his age and the 
severity of the stroke, he had "a ways before going back to 
work."

During November 1998 treatment, the veteran reported slow 
improvement in his right arm strength, and some difficulty 
walking.  He related that he used a brace when "doing any 
significant walking."  The veteran explained that he had not 
experienced "any return or worsening of stroke like 
symptoms."  On examination, the veteran's right hand grip 
strength appeared improved.  He used a cane and wore a brace 
on his right lower leg.  No edema was noted in the 
extremities.  The diagnostic impression was status post 
stroke, adequately controlled hypertension, and mild right 
hemiparesis.

A January 1999 follow-up treatment record notes that the 
veteran's strength was improving, and he walked without a 
brace.  He reported that he was able to walk several hundred 
feet "without much difficulty," and climbed a flight of 
stairs earlier that day.  The veteran explained that while he 
carried a cane, he seldom used it.  He denied experiencing 
shortness of breath, chest pain, or ankle swelling.  A 
physical examination revealed that the veteran's right hand 
grip was approximately 60 percent of his left, and his gait 
was "near normal."  The final assessment was history of 
stroke, hypertension, not adequately controlled, and possible 
alcohol use.

The veteran reported no complaints associated with his stroke 
residuals during treatment the following month.

In February 1999, the veteran filed a claim of entitlement to 
nonservice-connected pension benefits, and special monthly 
pension based on the need for regular aid and attendance or 
on account of being housebound.  In support of his claim, he 
submitted a February 1999 Private Physician's Report of 
Medical Examination in Support of Aid & Attendance or 
Housebound Benefits.

The February 1999 medical report notes residuals of a left 
internal capsular stroke, including right hemiparesis, 
dysarthria, incoordination, visual field deficits, and poor 
endurance.  The physician related that the veteran could not 
walk unaided, and explained that he required a cane and 
occasionally used an ankle-foot orthosis.  He noted that the 
veteran's walking was limited to approximately 200 feet.  The 
record indicates that the veteran was restricted in his 
ability to feed, bathe and dress himself only in that it took 
him two to three times longer than normal to accomplish these 
tasks.  He was not blind or permanently bedridden.  While the 
veteran was unable to drive an automobile, he could leave his 
house and walk approximately 50 feet before returning.  The 
examiner concluded that the veteran did not require nursing 
home or foster care, and was competent to handle his own 
affairs.

Consequently, a March 1999 rating decision granted 
nonservice-connected pension benefits based on the veteran's 
residuals of a left internal capsular stroke, including right 
hemiparesis and dysarthria, evaluated as 100 percent 
disabling, and hypertension, evaluated as 10 percent 
disabling, and denied his claim for special monthly pension 
based on the need for regular aid and attendance or on 
account of being housebound.  The veteran filed a notice of 
disagreement with this decision the following month.  
Therein, he explained that he needed assistance with grocery 
shopping because he could not drive an automobile.  He 
related that he experienced fatigue after walking more than 
"several feet" without his cane, and could only walk 50 
feet from his house.  The veteran reported that it took him 
two to three times longer than normal to feed, bathe and 
dress himself.  The veteran submitted a substantive appeal in 
August 1999, and attached a Private Physician's Report of 
Medical Examination in Support of Aid & Attendance or 
Housebound Benefits.

According to the August 1999 medical report, the veteran was 
unable to walk without the use of a cane, and was limited to 
walking or standing for 10 to 20 minutes at a time.  The 
report notes that he was not blind or permanently bedridden, 
and was not restricted in his ability to feed, bathe or dress 
himself.  The physician explained that while the veteran 
could leave home without assistance, he was unable to walk or 
stand for extended periods.  He commented that the veteran 
had some "age related loss of balance [and] weakness," and 
experienced difficulty grasping his right hand as a result of 
the July 1998 cerebrovascular accident.  The physician 
concluded that the veteran did not require nursing home or 
foster care, and was competent to handle his own affairs.

In November 1999, the RO continued the denial of entitlement 
to special monthly pension based on the need for regular aid 
and attendance or on account of being housebound.

Analysis

I.  Claims Assistance

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained all relevant 
medical records, and there is no indication of outstanding 
Federal Government records or other records that have been 
identified by the claimant.  In short, there is no indication 
that there is any evidence that could substantiate the claim 
that has not been obtained.  In light of these 
considerations, the Board finds that it is not prejudicial to 
the veteran to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Pertinent Laws and Regulations

The veteran in this case has applied for special monthly 
pension benefits based on the need for aid and attendance or 
on account of being housebound.

Applicable regulations provide that pension benefits are 
payable at a special, higher rate (with a higher minimum 
income limit) to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 
38 C.F.R. §§ 3.351(a)(1), 3.352.  The need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
38 C.F.R. § 3.351(b).

The criteria for establishing the need for regular aid and 
attendance requires that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance.  
U.S.C.A. § 1502(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.351, 3.352.

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden, as that term is defined by regulation, 
meets the criteria for aid and attendance.  Id.

For the purpose of the above, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has interpreted 38 C.F.R. § 3.352(a) as meaning that 
although all of the enumerated factors need not be met for a 
finding of helplessness, at least one of the factors must be 
found in order to make such a finding.  Turco v. Brown, 9 
Vet. App. 222 (1996).

Regulations further provide that a veteran who does not 
qualify for an increased pension based on the need of regular 
aid and attendance of another person shall be entitled to an 
increased pension if, in addition to having a single 
permanent disability evaluated as 100 percent disabling under 
a regular schedular evaluation, the veteran has an additional 
disability or disabilities independently ratable at 
60 percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling, and which involve 
different anatomical segments or bodily systems, or, if in 
addition to having a single permanent disability evaluated as 
100 percent disabling under a regular schedular evaluation a 
veteran is substantially confined as a direct result of his 
disabilities to a dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

A.  Aid and Attendance

The Board has carefully considered whether the veteran meets 
the criteria for aid and attendance.  A detailed review of 
the claims folder reveals that the veteran's accounts of his 
abilities and limitations are credible and consistent with 
the competent medical findings.  There is no evidence showing 
that the veteran is blind or nearly blind, or that he is 
confined to a nursing home.  The totality of the evidence 
shows that he is not bedridden, but ambulatory with a cane, 
and does not require the assistance of another person.  He is 
able to dress and undress, feed himself, and attend to the 
wants of nature.  The veteran has not asserted, nor does the 
evidence reflect, any physical or mental incapacity resulting 
in an inability to protect himself from the hazards or 
dangers incident to his environment.  In sum, there is no 
evidence of any of the enumerated factors in 38 C.F.R. § 
3.352(a) necessary for a finding of helplessness and need for 
aid and attendance.

The Board recognizes the veteran's statement that he is 
limited to walking within approximately 50 feet of his house 
(or between 10 to 20 minutes at a time), and requires two to 
three times longer than normal to feed, bathe and dress 
himself.  While the veteran may be somewhat limited in 
performing these tasks, and they may take longer than normal, 
the record reflects that he is able to complete them without 
help.  In addition, the veteran reported that he needed 
assistance grocery shopping because he could not drive an 
automobile.  His statements are consistent with an individual 
requiring minimal, occasional help with certain tasks.  He 
has not reported any inability consistent with the need for 
regular aid and attendance to accomplish basic day-to-day 
functions.  To the contrary, the veteran has indicated, and 
the medical evidence supports, that he is generally able to 
attend to his daily needs without the regular assistance of 
another person.

The Board recognizes that the veteran's ailments are severely 
disabling.  Although he may, in the future, require regular 
aid and attendance because of advancing age or deterioration 
of his health, the record as a whole does not show that he 
now meets the requirements for special monthly pension based 
on the need for aid and attendance.  Thus, the factual 
criteria for a determination of the need for aid and 
attendance have not been met.  38 C.F.R. § 3.352(a).

B.  Housebound Status

As noted above, a veteran is considered housebound if in 
addition to having a single permanent disability rated 100 
percent disabling under a regular schedular evaluation he has 
an additional disability or disabilities independently rated 
at 60 percent or more, or is permanently housebound.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

The veteran has been assigned a 100 percent disability rating 
for residuals of a left internal capsular stroke with right 
hemiparesis and dysarthria, and a 10 percent evaluation for 
hypertension.  The medical evidence of record does not 
demonstrate that an increased rating is warranted for 
hypertension, or reveal any other disabilities for which he 
could be provided a compensable evaluation.  Thus, the Board 
finds that although the veteran has been evaluated as 
permanently and totally disabled, he does not have an 
additional disability or disabilities rated at 60 percent or 
higher.

The evidence shows that the veteran is able to walk with a 
cane for 10 to 20 minutes at a time without assistance, and 
leave his premises whenever he wants.  Therefore, the Board 
finds that he is not substantially confined to his dwelling 
and the immediate premises, and that the criteria for special 
monthly pension on account of being housebound have not been 
met.  Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound 
is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

